DETAILED ACTION
This FINAL action is in response to Application No. 17/517,734 originally filed 11/03/2021. The amendment presented on 11/04/2022 which provides amendments to claims 2 and 5 is hereby acknowledged. Currently Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Claim Rejections - 35 USC § 112 2nd Paragraph
The claims were previously rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. The office thanks the applicant for addressing these concerns as the claims have been amended to overcome this rejection and consequently the previous rejection is now hereby withdrawn.
Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive.
	Applicant asserts the combination of Hioki and Wu “do not disclosed a display device which controls a power voltage in consideration of a length of the blank period.”
The Office respectfully disagrees as was indicated in [0129] the power supply line voltage is changed during the blanking period. Additionally, The Office notes in paragraph [0047] “Please refer to FIG. 4. Since the periods of the row blanking interval and frame blanking interval are fixed, the blanking timer 310 can be set to generate a first voltage level during the row blanking interval or the frame blanking interval and generate a second voltage level during the row non-blanking interval or the frame non-blanking interval such that the control signal Vin is shown in FIG. 4 and the control signal Vin is outputted to the voltage level conversion circuit 3211.”
	The Office additionally notes that the while Hioki expressly teaches adjusting power voltage during the blanking period does not detail, what could be considered an inherent feature, “a switching circuit” that would provide such a feature. Hioki merely suggests the adjustment is performed but lacks express detail on calling the element that performs the function a “switching circuit”. Wu however teaches that one of skill in the art would know that performing this type of technique is performed by a “switching circuit” as seen in the cited paragraphs [0008], [0044], and [0045].
	Therefore, upon review it is respectfully submitted the combination of Hioki and Wu in at least the independent claims teach the claimed invention and will be currently maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hioki et al. U.S. Patent Application Publication No. 2008/0238833 A1 hereinafter Hioki and further in view of Wu et al. U.S. Patent Application Publication No. 2017/0162142 A1 hereinafter Wu.

Consider Claim 1:
	Hioki discloses a display device comprising: (Hioki, See Abstract.)
	a processor supplying grayscale data in active periods of frame periods and stopping supply of the grayscale data in blank periods of the frame periods; (Hioki, [0118-0150], [0075], “The driver 220 generates a signal for driving the EL panel 100 in the H direction and the V direction based on various timing signals obtained from the timing signal generating unit 240 and supplies the signal to the pixel, and supplies a corrected video signal supplied from the variation correcting unit 250 to each corresponding pixel as a display data signal (Vsig).”)
	…a first switch control signal when a blank period is longer than a predetermined period, and (Hioki, [0129], “In addition, when a circuit structure is employed in which the power supply line 16 (PVDD) is formed for each row as shown in FIG. 12 to be described later and the potential can be controlled for each row, the power supply line 16[n] (PVDDn) of the nth row which is the inspection target may be changed to a predetermined Low level during a data signal re-writing period in the corresponding H blanking period.”)
	generating a second switch control signal when the blank period ends; (Hioki, [0129], “In addition, when a circuit structure is employed in which the power supply line 16 (PVDD) is formed for each row as shown in FIG. 12 to be described later and the potential can be controlled for each row, the power supply line 16[n] (PVDDn) of the nth row which is the inspection target may be changed to a predetermined Low level during a data signal re-writing period in the corresponding H blanking period. After the inspection signal is written, the PVDD potential of the row may be set to the Low level so that the data signal is written during the data signal re-writing period and the EL element can be set to the non-emission state at the same time.”)
	a power supply supplying a voltage different from a first power voltage to a first power line when the first switch control signal is received and supplying the first power voltage to the first power line when the second switch control signal is received; and (Hioki, [0129], “In addition, when a circuit structure is employed in which the power supply line 16 (PVDD) is formed for each row as shown in FIG. 12 to be described later and the potential can be controlled for each row, the power supply line 16[n] (PVDDn) of the nth row which is the inspection target may be changed to a predetermined Low level during a data signal re-writing period in the corresponding H blanking period. After the inspection signal is written, the PVDD potential of the row may be set to the Low level so that the data signal is written during the data signal re-writing period and the EL element can be set to the non-emission state at the same time. Because of this, it is possible to prevent occurrence of emission of the pixel (column) of the inspection target even though all pixels which are not to be inspected are set to non-emission state during the H blanking period and detection of the pixel as being bright during the emission period than the pixels which are not the inspection target.”)
	pixels commonly connected to the first power line. (Hioki, [0150], “FIG. 14 shows a schematic circuit structure of a pixel circuit which can realize the driving method 3. The structure of FIG. 14 differs from the circuit structure of FIG. 1 in that the power supply line 16 (PVDD) is provided for each row and along the row direction instead of the column direction, and that the cathode electrode line CVL is provided for each column. … In the driving methods 1 and 2 also, when the potential of the power supply line 16 (PVDD) is to be controlled for each column, the power supply line 16 is formed along the row direction as shown in FIG. 14.”)
	Hioki while teaching controlling the power line voltage to provide two different voltage levels to the pixel circuit however does not provide specific details of the circuit that performs this function having a switch controller.
	Wu however teaches that it was technique known to those having ordinary skill in the art before the effective filing date of the invention to provide a switching unit in order to control the power line during a blanking period and therefore teaches a switch controller generating a first switch control signal when a blank period is longer than a predetermined period; and generating a second switch control signal when the blank period end. (Wu, [0008], [0044], [0045], “In the above-described embodiment, by setting the blanking timer and a switching unit, the blanking timer is used to generate a first voltage level during a row blanking interval or a frame blanking interval; the blanking timer is used to generate a second voltage level and the switch unit is inputted during the row non-blanking interval or the frame non-blanking interval such that the supply terminal of the buffer amplifier is not supplied with the power form the power supply source through the switching unit, and therefore there is no static current through the buffer amplifier to cause the unnecessary power consumption.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use a switching circuit in order to control the power line connect to a series of pixel circuits as this was a known technique in view of Wu and would have been utilized for the purpose of preventing static current through the buffer amplifier to cause the unnecessary power consumption. (Wu, [0035])
Consider Claim 2:
	Hioki in view of Wu discloses the display device of claim 1, wherein the power supply supplies a second power voltage lower than the first power voltage to the first power line when the first switch control signal is received, and wherein the pixels are commonly connected to a second power line to which the second power voltage is applied. (Hioki, [0150], “FIG. 14 shows a schematic circuit structure of a pixel circuit which can realize the driving method 3. The structure of FIG. 14 differs from the circuit structure of FIG. 1 in that the power supply line 16 (PVDD) is provided for each row” and Wu, [0008], [0044], [0045])
Consider Claim 3:
	Hioki in view of Wu discloses the display device of claim 2, wherein the first power voltage is greater than the second power voltage. (Hioki, See timing diagrams of Fig. 10-11, and 13 item PVddn. See also Wu Fig. 4 item Vout.)
Consider Claim 4:
	Hioki in view of Wu discloses the display device of claim 2, wherein the power supply includes: a first power source generating the first power voltage; a second power source generating the second power voltage; and a switch connecting the first power line to the second power line when the first switch control signal is received, and connecting the first power line to the first power source when the second switch control signal is received. (Wu, [0049], See Fig. 2 item 221, 222, Fig. 3 item 3212 and 322 and Fig. 4 item Vout.)
Consider Claim 5:
	Hioki in view of Wu discloses the display device of claim 1, wherein the power supply supplies a reference voltage lower than the first power voltage to the first power line when the first switch control signal is received, wherein the pixels are commonly connected to the second power line to which the second power voltage is applied, and wherein the reference voltage is different from the first power voltage and the second power voltage. (Hioki, [0150], “FIG. 14 shows a schematic circuit structure of a pixel circuit which can realize the driving method 3. The structure of FIG. 14 differs from the circuit structure of FIG. 1 in that the power supply line 16 (PVDD) is provided for each row” and Wu, [0008], [0044], [0045])
Consider Claim 6:
	Hioki in view of Wu discloses the display device of claim 5, wherein the first power voltage is greater than the reference voltage. (Hioki, See timing diagrams of Fig. 10-11, and 13 item PVddn. See also Wu Fig. 4 item Vout.)
Consider Claim 7:
	Hioki in view of Wu discloses the display device of claim 5, wherein the power supply includes: a first power source generating the first power voltage; a second power source generating the second power voltage; and a switch applies the reference voltage to the first power line when the first switch control signal is received, and connecting the first power line to the first power source when the second switch control signal is received. (Wu, [0049], See Fig. 2 item 221, 222, Fig. 3 item 3212 and 322 and Fig. 4 item Vout.)
Consider Claim 16:
	Hioki discloses a driving method of a display device comprising: (Hioki, See Abstract.)
	 supplying grayscale data in an active period of a frame period and stopping supply of the grayscale data in a blank period of the frame period by a processor; (Hioki, [0118-0150], [0075], “The driver 220 generates a signal for driving the EL panel 100 in the H direction and the V direction based on various timing signals obtained from the timing signal generating unit 240 and supplies the signal to the pixel, and supplies a corrected video signal supplied from the variation correcting unit 250 to each corresponding pixel as a display data signal (Vsig).”)
	generating a first switch control signal … when the blank period is longer than a predetermined period; (Hioki, [0129], “In addition, when a circuit structure is employed in which the power supply line 16 (PVDD) is formed for each row as shown in FIG. 12 to be described later and the potential can be controlled for each row, the power supply line 16[n] (PVDDn) of the nth row which is the inspection target may be changed to a predetermined Low level during a data signal re-writing period in the corresponding H blanking period.”)
	supplying a voltage different from a first power voltage to a first power line by a power supply unit when the first switch control signal is received; (Hioki, [0129], “In addition, when a circuit structure is employed in which the power supply line 16 (PVDD) is formed for each row as shown in FIG. 12 to be described later and the potential can be controlled for each row, the power supply line 16[n] (PVDDn) of the nth row which is the inspection target may be changed to a predetermined Low level during a data signal re-writing period in the corresponding H blanking period. After the inspection signal is written, the PVDD potential of the row may be set to the Low level so that the data signal is written during the data signal re-writing period and the EL element can be set to the non-emission state at the same time. Because of this, it is possible to prevent occurrence of emission of the pixel (column) of the inspection target even though all pixels which are not to be inspected are set to non-emission state during the H blanking period and detection of the pixel as being bright during the emission period than the pixels which are not the inspection target.”)
	receiving the voltage different from the first power voltage by pixels commonly connected to the first power line; generating a second switch control signal by the switch controller when the blank period ends; (Hioki, [0129], “In addition, when a circuit structure is employed in which the power supply line 16 (PVDD) is formed for each row as shown in FIG. 12 to be described later and the potential can be controlled for each row, the power supply line 16[n] (PVDDn) of the nth row which is the inspection target may be changed to a predetermined Low level during a data signal re-writing period in the corresponding H blanking period. After the inspection signal is written, the PVDD potential of the row may be set to the Low level so that the data signal is written during the data signal re-writing period and the EL element can be set to the non-emission state at the same time.”)
	supplying the first power voltage to the first power line by the power supply unit when the second switch control signal is received; and (Hioki, [0129], “In addition, when a circuit structure is employed in which the power supply line 16 (PVDD) is formed for each row as shown in FIG. 12 to be described later and the potential can be controlled for each row, the power supply line 16[n] (PVDDn) of the nth row which is the inspection target may be changed to a predetermined Low level during a data signal re-writing period in the corresponding H blanking period. After the inspection signal is written, the PVDD potential of the row may be set to the Low level so that the data signal is written during the data signal re-writing period and the EL element can be set to the non-emission state at the same time. Because of this, it is possible to prevent occurrence of emission of the pixel (column) of the inspection target even though all pixels which are not to be inspected are set to non-emission state during the H blanking period and detection of the pixel as being bright during the emission period than the pixels which are not the inspection target.”)
	receiving the first power voltage by the pixels. (Hioki, [0150], “FIG. 14 shows a schematic circuit structure of a pixel circuit which can realize the driving method 3. The structure of FIG. 14 differs from the circuit structure of FIG. 1 in that the power supply line 16 (PVDD) is provided for each row and along the row direction instead of the column direction, and that the cathode electrode line CVL is provided for each column. … In the driving methods 1 and 2 also, when the potential of the power supply line 16 (PVDD) is to be controlled for each column, the power supply line 16 is formed along the row direction as shown in FIG. 14.”)
	Hioki while teaching controlling the power line voltage to provide two different voltage levels to the pixel circuit however does not provide specific details of the circuit that performs this function having a switch controller. 
	Wu however teaches that it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to provide a switching unit in order to control the power line during a blanking period and therefore teaches a switch controller.

Claim Rejections - 35 USC § 103
Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hioki et al. U.S. Patent Application Publication No. 2008/0238833 A1 in view of Wu et al. U.S. Patent Application Publication No. 2017/0162142 A1 as applied to claims 1 and 16, respectively, in view of Noh et al. U.S. Patent Application Publication No. 2022/0036812 A1 hereinafter Noh.

Consider Claim 8:
	Hioki in view of Wu discloses the display device of claim 1, however does not specify wherein lengths of the active periods of the frame periods are equal to each other, and wherein at least two of the blank periods of the frame periods have different lengths.
	Noh however teaches it was a technique known by those having ordinary skill in the art to wherein lengths of the active periods of the frame periods are equal to each other, and wherein at least two of the blank periods of the frame periods have different lengths. (Noh, [0068], “For example, the host system 14 may set the vertical blank period VBP so that the vertical blank period VBP includes only the first vertical blank period VBP1, so as to implement a 144 Hz mode as in FIG. 6. The host system 14 may set the vertical blank period VBP so that the vertical blank period VBP includes the first vertical blank period VBP1 and the second vertical blank period VBP2 increased by an “X” period from the first vertical blank period VBP1, so as to implement the 100 Hz mode. The host system 14 may set the vertical blank period VBP so that the vertical blank period VBP includes the first vertical blank period VBP1 and the second vertical blank period VBP2 increased by a “Y” period (Y>X) from the first vertical blank period VBP1, so as to implement an 80 Hz mode. Also, the host system 14 may set the vertical blank period VBP so that the vertical blank period VBP includes the first vertical blank period VBP1 and the second vertical blank period VBP2 increased by a period (Z>Y) from the first vertical blank period VBP1, so as to implement a 60 Hz mode.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to vary a secondary vertical blanking period as this was a technique known in view of Noh and would have been utilized for the purpose of implementing various frequency modes. (Noh, [0068])
Consider Claim 17:
	Hioki in view of Wu discloses the driving method of claim 16, wherein the processor supplies the grayscale data in active periods of frame periods and stops supply of the grayscale data in blank periods of the frame periods, (Hioki, [0076], “The variation detecting unit 300 executes an operation to detect a display variation at a predetermined timing, for example, in the blanking period, under a normal usage environment of the EL panel 100 and obtaining the correction value.” ) however does not specify wherein lengths of the active periods are equal to each other, and wherein at least two of the blank periods have different lengths.
	Noh however teaches it was a technique known by those having ordinary skill in the art to wherein lengths of the active periods are equal to each other, and wherein at least two of the blank periods have different lengths. (Noh, [0068], “For example, the host system 14 may set the vertical blank period VBP so that the vertical blank period VBP includes only the first vertical blank period VBP1, so as to implement a 144 Hz mode as in FIG. 6. The host system 14 may set the vertical blank period VBP so that the vertical blank period VBP includes the first vertical blank period VBP1 and the second vertical blank period VBP2 increased by an “X” period from the first vertical blank period VBP1, so as to implement the 100 Hz mode. The host system 14 may set the vertical blank period VBP so that the vertical blank period VBP includes the first vertical blank period VBP1 and the second vertical blank period VBP2 increased by a “Y” period (Y>X) from the first vertical blank period VBP1, so as to implement an 80 Hz mode. Also, the host system 14 may set the vertical blank period VBP so that the vertical blank period VBP includes the first vertical blank period VBP1 and the second vertical blank period VBP2 increased by a period (Z>Y) from the first vertical blank period VBP1, so as to implement a 60 Hz mode.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to vary a secondary vertical blanking period as this was a technique known in view of Noh and would have been utilized for the purpose of implementing various frequency modes. (Noh, [0068])

Allowable Subject Matter
Claims 9-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2023. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626